1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ANTHONY EDWARD HART,                     Case No. CV 19-1795-DMG (GJS)
12                 Petitioner
13            v.                                JUDGMENT
14    R. JOHNSON, Warden,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Summarily Dismissing Petition Without
19   Prejudice; And Denying A Certificate Of Appealability,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATED: April 1, 2019                 __________________________________
                                          DOLLY M. GEE
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
